Citation Nr: 1334249	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for anxiety, to include as secondary to an acquired psychiatric disability.

4.  Entitlement to service connection for substance abuse, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a July 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The issues of entitlement to service connection for PTSD, anxiety, and substance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1998 rating decision denied service connection for PTSD, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.
2.  A July 2003 rating decision denied service connection for PTSD, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3.  A January 2007 rating decision denied service connection for PTSD, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the time of the final January 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The July 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  The January 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence within the year following the March 1998 rating decision, the July 2003 rating decision, or the January 2007 rating decision, nor did he file a timely appeal to those decisions.  Therefore, those rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

Although the RO found that new and material evidence had not been received to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2007 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for an acquired psychiatric disorder should be reopened and readjudicated on a de novo basis.  

In the January 2007 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD with depression and notified the Veteran of the decision in February 2007.  The basis of the denial was the RO's finding that the Veteran did not furnish evidence of an in-service stressor and his DD Form 214 and personnel records did not show an award, decoration, or citation which would establish prima facie evidence of a stressor based on participation in combat operations.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 2007 rating decision that addresses these bases.

 Relevant evidence submitted and obtained since the January 2007 rating decision includes service personnel records confirming service in Southwest Asia (Saudi Arabia) from October 1990 to May 1991 as a laundry and bath specialist; VA treatment records dated as recently as January 2013 showing ongoing treatment for PTSD and treatment with Trazodone and Prozac; Social Security Administration (SSA) records; a January 2008 PTSD stressor verification memorandum, with stressors including Scud missile attacks, seeing destroyed vehicles and dead bodies while driving along the road to King Khalid Military City, Saudi Arabia, and having a member of his unit killed while training in camp Shelby, Mississippi; the report of an October 2008 VA PTSD examination; the report of a January 2012 VA PTSD examination; the report of a December 2012 PTSD examination; and the transcript of his July 2013 Board videoconference hearing.  Significantly, the January 2012 VA examination indicated that the Veteran's experiences in Saudi Arabia, to include exposure to potential Scud missile attacks and potential gas attacks, were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  The examiner also indicated that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and that his response resulted in intense fear as well as feelings of hopelessness and horror.  The examiner stated that the Veteran persistently re-experienced the traumatic event through recurrent and distressing recollections of the event, including images, thoughts, and perceptions.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability to include PTSD, the Board finds that additional development is required.  

As discussed above, the Veteran has been provided with several VA examinations since the last final denial in January 2007.  The October 2008 VA PTSD examination indicated that the Veteran's experiences in Southwest Asia, to include missile attacks and seeing dead bodies, resulted in intense fear as well as feelings of hopelessness and horror.  The examiner stated that the Veteran persistently re-experienced the traumatic event, persistently avoided stimuli associated with the trauma, and experienced persistent symptoms of increased arousal.  The examiner also stated that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  However, although psychometric assessment scores indicated severe symptoms of PTSD, the examiner found that these results were "probably invalid" because the Veteran's symptoms appeared more severe than the stressor would suggest, and because time usually healed the most severe symptoms.  As such, the examiner did not render a diagnosis of PTSD, but rather diagnosed the Veteran with malingering, polysubstance abuse, and personality disorder.  The examiner concluded that, "While the veteran claims many symptoms of PTSD, the diagnosis is suspect.  It is more likely the veteran has an antisocial personality disorder which protected him from the effects of war."  

The January 2012 VA examination indicated that the Veteran's experiences in Saudi Arabia, to include exposure to potential Scud missile attacks and potential gas attacks, were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  The examiner also indicated that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and that his response resulted in intense fear as well as feelings of hopelessness and horror.  The examiner stated that the Veteran persistently re-experienced the traumatic event through recurrent and distressing recollections of the event, including images, thoughts, and perceptions.  However, the January 2012 VA examiner instead diagnosed the Veteran with alcohol dependence as well as depressive disorder, not otherwise specified, with anxiety.  

The December 2012 VA examiner indicated that the Veteran reported seeing explosions and dead bodies while going about his supply duties in Southwest Asia.  Curiously, like the January 2012 examiner, the December 2012 examiner found that these stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  In addition, the December 2012 examiner indicated that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and that his response resulted in intense fear as well as feelings of hopelessness and horror.  The examiner stated that the Veteran persistently re-experienced the traumatic event through recurrent and distressing dreams of the event.  Nonetheless, the December 2012 VA examiner concluded that the Veteran's mental health symptoms were not caused by or a result of service-connected activities, to include fear of hostile military or terrorist activity.  The examiner explained that the Veteran was "not completely convincing in his report of mental health symptoms or that his functioning is negatively impacted by mental health."  The examiner found that the Veteran's responses seemed to be "goal-directed and thus not completely reliable," and suggested that the Veteran "exaggerated some of his report for the purpose of secondary gain."  Rather, the December 2012 examiner diagnosed the Veteran as having alcohol-induced mood disorder, reduced intellectual functioning, and antisocial personality disorder.  

The Board finds these VA opinions to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners conceded, pursuant to the diagnostic criteria for a diagnosis of PTSD, that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others; that his response resulted in intense fear as well as feelings of hopelessness and horror; and that he persistently re-experienced the traumatic event.  However, the examiners nonetheless diagnosed the Veteran with psychiatric disorders other than PTSD and provided no real opinion regarding the probable etiologies of the diagnosed disorders.  Moreover, despite the Veteran meeting the criteria for PTSD diagnosis, the examiners ruled out PTSD due to results which they cryptically described as "probably invalid" and "not completely reliable."  Because of the contradictory nature of the VA examination reports, the Board finds that a remand is required for clarification.

The Board emphasizes that in order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be evidence that shows the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2013); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f) (3) (2013), states:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The above-quoted 38 C.F.R. § 3.304(f) (3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The March 2013 Supplemental Statement of the Case indicates that VA treatment records from the Central Alabama Veterans Health Care System for the period from November 7, 2012 to January 31, 2013 were "reviewed electronically".  These records are not in the claims file and are not in the electronic potion of the claims file known as "Virtual VA".  VA medical records are constructively in the possession of VA and must be obtained in conjunction with the appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds that the Veteran's claims for entitlement to service connection for anxiety and substance abuse, as they pertain to service connection secondary to an acquired psychiatric disorder, are inextricably intertwined with the psychiatric disorder claim and therefore may only be considered when the development is completed on the psychiatric disorder claim.  Accordingly, they must be considered together and thus a decision by the Board on the Veteran's anxiety and substance abuse as secondary to an acquired psychiatric disorder would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the Veteran from the Central Alabama Veterans Health Care System dated from November 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The claims file should be sent to the examiner who conducted the December 2012 VA PTSD examination.  The examiner is asked to clarify whether the Veteran has PTSD or not.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner is requested to specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  If the examiner cannot provide the requested opinions without another examination, then another examination should be scheduled.

If the examiner who conducted the February 2011 VA examination is unavailable, then the Veteran should be scheduled for a new examination to ascertain the nature and etiology of his diagnosed PTSD.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner is requested to specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  

If PTSD is not diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disability other than PTSD had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include the Veteran's activities in Saudi Arabia.  

If any psychiatric disorder, to include PTSD, is diagnosed and entitlement to service connection is granted, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that an anxiety disorder or substance abuse is caused or aggravated by the service-connected psychiatric disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should comment on and/or take note of the fact that the Veteran and other lay persons are competent to report on lay-observable symptoms including the Veteran's behavior during active service and thereafter.  

A complete rationale should be provided for any opinion offered.  In providing this rationale, the examiner is also asked to specifically address the VA treatment records which show diagnoses and continuing treatment for PTSD, as well as the February 2006 correspondence from the Veteran's private psychologist opining that he meets the criteria for PTSD.  If PTSD is not diagnosed, the examiner should opine as to whether these previous diagnoses of PTSD were mere misdiagnoses or whether PTSD had resolved prior to the time of the current examination.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


